ALLOWANCE
The amendment filed 5/23/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-2 and 4-7 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a front structure of a saddle riding vehicle, comprising, in a body front portion: a headlight that includes a headlight case and a lens coupled to a front end of the headlight case; and a headlight cowl that covers a periphery of the headlight, wherein the lens includes a peripheral wall portion that is formed in a cylindrical shape and that is coupled to the headlight case, a cover member of a cylindrical shape is arranged between the headlight and the headlight cowl, the cover member gradually decreasing in diameter toward rear of the vehicle, the cover member covers at least outside of the peripheral wall portion of the lens with respect to claims 1 and 7; and 
With respect to claim 1, the headlight case has a peripheral wall portion in which a plurality of countersinks is formed, the cover member has a plurality of tube portions that protrudes toward an inside from an inner face and that is formed to be respectively fitted into the plurality of countersinks, and a fastener member is inserted through each of the plurality of tube portions and then passes through the headlight case to Page 2 of 6Application No.: 16/788544be fastened to a housing placed inside the headlight case; and 
With respect to claim 7, wherein the headlight cowl includes an opening which exposes a front face of the lens, the opening is formed smaller than a perimeter edge of the headlight case, an edge portion of the opening overlaps a perimeter edge of the headlight case as seen in the front view of the vehicle, and the cover member includes a step portion inclined upwardly from the front end toward the rear, as specifically called for in the claimed combinations.
The closest prior art, Ohashi et al. (US 2013/0100689), teaches a front structure of a saddle riding vehicle, comprising, in a body front portion: a headlight that includes a headlight case and a lens coupled to a front end of the headlight case; and a headlight cowl that covers a periphery of the headlight, wherein the lens includes a peripheral wall portion that is formed in a cylindrical shape and that is coupled to the headlight case, a cover member is arranged between the headlight and the headlight cowl, the cover member covers at least outside of the peripheral wall portion of the lens.
However, Ohashi, does not include the cover member of a cylindrical shape, as required by the claim and there is no motivation absent the applicant’s own disclosure, the cover member gradually decreasing in diameter toward rear of the vehicle, the headlight case has a peripheral wall portion in which a plurality of countersinks is formed, the cover member has a plurality of tube portions that protrudes toward an inside from an inner face and that is formed to be respectively fitted into the plurality of countersinks, and a fastener member is inserted through each of the plurality of tube portions and then passes through the headlight case to Page 2 of 6Application No.: 16/788544be fastened to a housing placed inside the headlight case; and the headlight cowl includes an opening which exposes a front face of the lens, the opening is formed smaller than a perimeter edge of the headlight case, an edge portion of the opening overlaps a perimeter edge of the headlight case as seen in the front view of the vehicle, and the cover member includes a step portion inclined upwardly from the front end toward the rear, as specifically called for in the claimed combinations to modify the Ohashi reference in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875